IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 JAMES TEMPLE, AS ATTORNEY-IN-                 : No. 309 WAL 2018
 FACT FOR ELMA BETTY TEMPLE,                   :
                                               :
                      Petitioner               : Petition for Allowance of Appeal from
                                               : the Order of the Superior Court
                                               :
               v.                              :
                                               :
                                               :
 PROVIDENCE CARE CENTER, LLC                   :
 D/B/A PROVIDENCE CARE CENTER,                 :
                                               :
                      Respondent               :


                                         ORDER



PER CURIAM

      AND NOW, this 26th day of March, 2019, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issue set forth below.            Allocatur is DENIED as to all

remaining issues. The issue, rephrased for clarity, is:


      (1)    Did the Superior Court disregard decades of controlling Supreme Court
             precedent by affirming the grant of a new trial based upon errors that were
             not preserved properly at the time of trial?